AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)     Page I of2 (Page 2 Not for Public Disclosure)


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Eastern District of North Carolina                                 FILED jij OfEN {RT /lL
                                                                                                                           ON ~/26 /q
                   United States of America                                                                                    Peter A. Moore, Jr. 0 Cferlc
                                                                                                                               US District Court
                                  v.                                        )
                                                                                                                              Eastern District of NC
                       Marcel Duran Bowe
                                                                            )
                                                                            )    Case No:        2:10-CR-30-lBO

                                                                            ))   USM No: 54678-056
                                                                                                ~~~~~~~~~~~~~~~




Date of Original Judgment:                             June 14, 2011
Date of Previous Amended Judgment:                    August 18, 2016       )    Sonya Allen
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)(1 )(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of~Ol8, 8.!ld having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 180              months is reduced to 95 months                             ~~~~~~~~~~~




                                             (Complete Parts I and II ofPage 2 when motion is granted)

XXXXXXXXXXXXXXXXXXXXXXXX
The term of supervised release is reduced to 4 years.

The defendant is sentenced to TIME SERVED - 24 months supervised release - $100.00 special assessment and
no fine.




 If the amount of time the defendant has already served exceeds this sentenced, the sentence is reduced to a "Time Served"
 sentence, subject to an additional period of up to ten (10) days for administrative purposes, of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated Jun.e 14, 2011, and August 18, 2016,
shall remain in effect. IT IS SO ORDERED.


Order Date:        3 · 2- b ·           11
Effective Date:     ~--,.,.-~~~~~-
                                                                     Terrence W. Boyle Chief U.S. District Judge
                     (if different from order date)                                         Printed name and title
